                                          Case 3:20-cv-04783-SK Document 41 Filed 01/13/21 Page 1 of 12




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         KEVIN BARRY FINE ART
                                   7     ASSOCIATES,                                        Case No. 20-cv-04783-SK

                                   8                    Plaintiff,
                                                                                            ORDER GRANTING MOTION FOR
                                   9             v.                                         JUDGMENT ON THE PLEADINGS
                                  10     SENTINEL INSURANCE COMPANY,                        Regarding Docket Nos. 31, 32, 36, 38
                                         LIMITED,
                                  11
                                                        Defendant.
                                  12
Northern District of California




                                              This matter comes before the Court upon consideration of the motion judgment on the
 United States District Court




                                  13
                                       pleadings filed by Sentinel Insurance Company Limited doing business as the Hartford
                                  14
                                       (“Sentinel”). The Court determines that the motion is appropriate for disposition without oral
                                  15
                                       argument and, thus, is deemed submitted. See Civ. L.R. 7-1(b). Accordingly, the hearing set for
                                  16
                                       January 25, 2021 is HEREBY VACATED. Having carefully considered the parties’ papers,
                                  17
                                       relevant legal authority, and the record in the case, the Court hereby GRANTS Sentinel’s motion
                                  18
                                       for judgment on the pleadings for the reasons set forth below.
                                  19
                                              The Court also GRANTS Sentinel’s requests that the Court take judicial notice of other
                                  20
                                       court’s orders and transcripts pursuant to Fed. R. Evid. 201. (Dkt. Nos. 32, 38.) Public records
                                  21
                                       are proper subjects of judicial notice. See, e.g., United States v. Black, 482 F.3d 1035, 1041 (9th
                                  22   Cir. 2007) (“[Courts] may take notice of proceedings in other courts, both within and without the
                                  23   federal system, if those proceedings have a direct relation to matters at issue.”). KBFA requests
                                  24   that the Court take judicial notice of a report from San Francisco on COVID-19 data, a press
                                  25   release by the United States Department of Health and Human Services, Center for Disease
                                  26   Control and Prevention, a press release by the California Department of Insurance, and a bulletin
                                  27   published by the Insurance Services Office, Incorporated. (Dkt. No. 36.) The Court GRANTS the
                                  28   request by Kevin Barry Fine Art Associates (“KBFA”) to take judicial notice and takes judicial
                                           Case 3:20-cv-04783-SK Document 41 Filed 01/13/21 Page 2 of 12




                                   1   notice that these statements were issued. See Lee v. City of Los Angeles, 250 F.3d 668, 689-90

                                   2   (9th Cir. 2001) (“A court may take judicial notice of matters of public record . . . . But a court may

                                   3   not take judicial notice of a fact that is subject to reasonable dispute.”).

                                   4                                              BACKGROUND

                                   5           KBFA has three retail locations where it sells art to the public – one in San Francisco, one

                                   6   in Santa Monica, and one in Las Vegas. (Dkt. No. 1, ¶¶ 1, 12.) KBFA alleges that it was forced to

                                   7   close these three locations in March 2020 due to COVID-19. (Id.)

                                   8           KBFA alleges that COVID-19 has caused civil authorities across the country to issue

                                   9   orders requiring the suspension of business, including civil authorities with jurisdiction over

                                  10   KBFA’s businesses. (Id., ¶ 31.) KBFA points to the state of emergency declared by California

                                  11   Governor Gavin Newsom, the shelter-in-place order issued by the San Francisco Public Health

                                  12   Department requiring “[a]ll businesses with a facility in the County, except Essential Businesses…
Northern District of California
 United States District Court




                                  13   to cease all activities at facilities located within the County except Minimum Basic

                                  14   Operations….”, a shelter-in-place order by the County of Los Angeles, and an order by the State

                                  15   of Nevada that all non-essential businesses that promote social gathering to close. (Id., ¶¶ 32-42.)

                                  16   The Court will refer to these orders as Stay-at-Home Orders.

                                  17           KBFA purchased insurance coverage from Sentinel. (Id., ¶¶ 2, 3.) The insurance policy at

                                  18   issue, Policy No. 72 SBA IA0061 (the “Policy”) for the period March 1, 2020, to March 1, 2021.

                                  19   (Id., ¶ 14.; Dkt. No. 17-1 (the Policy, attached as Exhibit A to Sentinel’s Answer).) The Policy

                                  20   provides, in pertinent part:

                                  21               A. COVERAGE
                                  22                   We will pay for direct physical loss of or physical damage to Covered
                                                       Property at the premises . . . .
                                  23
                                                       3. Covered Causes of Loss
                                  24
                                                             RISKS OF DIRECT PHYSICAL LOSS unless the loss is:
                                  25
                                                             a. Excluded in Section B., EXCLUSIONS; or
                                  26
                                                             b. Limited in Paragraph A.4. Limitations; that follow.
                                  27
                                                       ...
                                  28
                                                                                           2
                                             Case 3:20-cv-04783-SK Document 41 Filed 01/13/21 Page 3 of 12



                                                           o. Business Income
                                   1
                                                              (1) We will pay for the actual loss of Business Income you
                                   2                              sustain due to the necessary suspension of your
                                                                  “operations” during the “period of restoration”. The
                                   3                              suspension must be caused by direct physical loss of or
                                                                  physical damage to property at the “scheduled premises”,
                                   4                              including personal property in the open (or in a vehicle)
                                                                  within 1,000 feet of the “scheduled premises”, caused by
                                   5                              or resulting from a Covered Cause of Loss.
                                   6                 ...
                                   7                       q. Civil Authority
                                   8                          (1) This insurance is extended to apply to the actual loss of
                                                                  Business Income you sustain when access to your
                                   9                              “scheduled premises” is specifically prohibited by order
                                                                  of a civil authority as the direct result of a Covered Cause
                                  10                              of Loss to property in the immediate area of your
                                                                  “scheduled premises”.
                                  11
                                                     ...
                                  12
Northern District of California
 United States District Court




                                                           r. Extended Business Income
                                  13
                                                              (1) If the necessary suspension of your “operations” produces
                                  14                              a Business Income loss payable under this policy, we will
                                                                  pay for the actual loss of Business Income you incur
                                  15                              during the period that:
                                  16                              (a) Begins on the date property is actually repaired, rebuilt
                                                                      or replaced and “operations” are resumed; . . .
                                  17
                                                     ...
                                  18
                                                     12. “Period of Restoration” means the period of time that:
                                  19
                                                           a. Begins with the date of direct physical loss or physical damage
                                  20                          caused by or resulting from a Covered Cause of Loss at the
                                                              “scheduled premises”, and
                                  21
                                                           b. Ends on the date when:
                                  22
                                                              (1) The property at the “scheduled premises” should be
                                  23                              repaired, rebuilt or replaced with reasonable speed and
                                                                  similar quality;
                                  24
                                                              (2) The date when your business is resumed at a new,
                                  25                              permanent location.
                                  26                 ...
                                  27

                                  28   ///
                                                                                         3
                                            Case 3:20-cv-04783-SK Document 41 Filed 01/13/21 Page 4 of 12



                                                              [Virus Endorsement]
                                   1
                                                              “Fungi”, Wet Rot, Dry Rot, Bacteria And Virus [Sentinel] will
                                   2                             not pay for loss or damage caused directly or indirectly by
                                                                 any of the following. Such loss or damage is excluded
                                   3                             regardless of any other cause or event that contributes
                                                                 concurrently or in any sequence to the loss: (1) Presence,
                                   4                             growth, proliferation, spread or any activity of “fungi”,
                                                                 wet rot, dry rot, bacteria or virus . . . .
                                   5
                                       (Dkt. No. 17-1, pp. 50, 51, 59, 60, 73.)
                                   6
                                              KBFA filed suit alleging that Sentinel failed to pay its business income due under the
                                   7
                                       Policy. Sentinel brings this motion for judgment on the pleadings, arguing that, based on the
                                   8
                                       language of the policy, there is no coverage for KBFA’s business losses.
                                   9
                                                                                   ANALYSIS
                                  10
                                       A.     Applicable Legal Standard on Motion for Judgment on the Pleadings.
                                  11
                                              A motion for judgment on the pleadings pursuant to Federal Rule of Civil Procedure 12(c)
                                  12
Northern District of California




                                       challenges the legal sufficiency of the claims asserted in the complaint. A Rule 12(c) motion is
 United States District Court




                                  13
                                       “functionally identical” to a motion to dismiss pursuant to Federal Rule of Civil Procedure
                                  14
                                       12(b)(6). Ross v. U.S. Bank Nat’l Ass’n, 542 F. Supp. 2d 1014, 1023 (N.D. Cal 2008). “For
                                  15
                                       purposes of the motion, the allegations of the non-moving party must be accepted as true . . . .”
                                  16
                                       See Hal Roach Studios, Inc. v. Richard Feiner and Co., Inc., 896 F.2d 1542, 1550 (9th Cir. 1990).
                                  17
                                       Although the standards for evaluating a motion to dismiss and a motion for judgment on the
                                  18
                                       pleadings are similar, a motion for judgment on the pleadings “is proper when the moving party
                                  19
                                       clearly establishes on the face of the pleadings that no material issue of fact remains to be resolved
                                  20
                                       and that it is entitled to judgment as a matter of law.” Id. (emphasis added).
                                  21
                                       B.     Sentinel’s Motion for Judgment on the Pleadings.
                                  22
                                              Sentinel argues that the Policy does not cover KBFA’s lost income from closing during the
                                  23
                                       pandemic. Under California law, “interpretation of an insurance policy is a question of law that is
                                  24
                                       decided under settled rules of contract interpretation.” State v. Continental Ins. Co., 55 Cal. 4th
                                  25
                                       186, 195 (2012). “The fundamental goal of contractual interpretation is to give effect to the
                                  26
                                       mutual intention of the parties.” Bank of the West v. Super. Ct., 2 Cal. 4th 1254, 1264 (1992).
                                  27
                                       “Such intent is to be inferred, if possible, solely from the written provisions of the contract.” AIU
                                  28
                                                                                         4
                                           Case 3:20-cv-04783-SK Document 41 Filed 01/13/21 Page 5 of 12




                                   1   Ins. Co. v. Super. Ct., 51 Cal. 3d 807, 822 (1990). “If contractual language is clear and explicit, it

                                   2   governs.” Bank of the West, 2 Cal. 4th at 1264. Courts must interpret coverage clauses “broadly

                                   3   so as to afford the greatest possible protection to the insured” and interpret “exclusionary clauses .

                                   4   . . narrowly against the insurer.” State Farm Mut. Auto. Ins. Co. v. Partridge, 10 Cal.3d 94, 101-

                                   5   02 (1973). Any doubt must be resolved in the insured’s favor. Horace Mann Ins. Co. v. Barbara

                                   6   B., 4 Cal.4th 1076, 1081 (1993).

                                   7          1.      Direct Physical Loss of Property.
                                   8          KBFA seeks to recover lost business income under both the Business Income and

                                   9   Extended Business Income provision. Sentinel argues that KBFA’s claims under these provisions

                                  10   fail because the “virus endorsement” noted above precludes coverage and because KBFA has not,

                                  11   and cannot, allege direct physical loss of property from when it closed its art galleries due to the

                                  12   pandemic and the Stay-at-Home Orders. Because the Court finds that KBFA has not, and cannot,
Northern District of California
 United States District Court




                                  13   allege direct physical loss of property, it need not address the scope of the “virus endorsement.”

                                  14          Numerous courts have considered whether allegations similar to KBFA’s constitute a

                                  15   “direct physical loss of . . . property, and the overwhelming majority have concluded that

                                  16   temporarily closing a business due to government closure orders during the pandemic does not

                                  17   constitute a direct loss of property under insurance policies with the same coverage provision.

                                  18   See, e.g., 10E, LLC v. Travelers Indem. Co. of Connecticut, --- F. Supp. 3d ---, 2020 WL 5359653,

                                  19   at *4-5 (C.D. Cal. Sept. 2, 2020) (“An insured cannot recover by attempting to artfully plead

                                  20   temporary impairment to economically valuable use of property as physical loss or damage.”);

                                  21   Pappy’s Barber Shops, Inc. v. Farmers Grp., Inc., --- F. Supp. 3d ---, 2020 WL 5500221, *4-5

                                  22   (S.D. Cal. Sept. 11, 2020) (“Pappy’s I”) (“Most courts have rejected these claims, finding that the

                                  23   government orders did not constitute direct physical loss or damage to property.”); Mudpie, Inc., --

                                  24   - F.Supp.3d ---, 2020 WL 5525171, *4 (N.D. Cal. Sept. 14, 2020); Mark’s Engine Co. No. 28

                                  25   Rest., LLC v. Travelers Indem. Co. of Connecticut, --- F. Supp. 3d ---, 2020 WL 5938689, at *3-5

                                  26   (C.D. Cal. Oct. 2, 2020); Seifert v. IMT Ins. Co., --- F. Supp. 3d ---, 2020 WL 6120002, *3 (D.

                                  27   Minn. Oct. 16, 2020); Hillcrest Optical, Inc. v. Cont'l Cas. Co., --- F. Supp. 3d ---, 2020 WL

                                  28   6163142, *6-8 (S.D. Ala. Oct. 21, 2020); Real Hosp., LLC v. Travelers Cas. Ins. Co. of Am., --- F.
                                                                                         5
                                           Case 3:20-cv-04783-SK Document 41 Filed 01/13/21 Page 6 of 12




                                   1   Supp. 3d ---, 2020 WL 6503405, *5-8 (S.D. Miss. Nov. 4, 2020); Water Sports Kauai, Inc. v.

                                   2   Fireman's Fund Ins. Co., --- F. Supp. 3d ---, 2020 WL 6562332, at *5-7 (N.D. Cal. Nov. 9, 2020);

                                   3   Palmer Holdings & Investments, Inc. v. Integrity Ins. Co., --- F. Supp. 3d ---, 2020 WL 7258857,

                                   4   *8-11 (S.D. Iowa Dec. 7, 2020); Michael Cetta, Inc. v. Admiral Indem. Co., --- F. Supp. 3d ---,

                                   5   2020 WL 7321405, *6-11 (S.D.N.Y. Dec. 11, 2020) (“nearly every court to address this issue has

                                   6   concluded that loss of use of a premises due to a governmental closure order does not trigger

                                   7   business income coverage premised on physical loss to property.”)

                                   8          As the court in Mudpie explained, the terms “direct physical loss of . . . property” requires

                                   9   either a physical change in the condition of the property or a permanent dispossession. 2020 WL

                                  10   5525171, at *4. Mudpie could regain possession of its storefront when the Stay-at-Home Orders

                                  11   are lifted, and neither it’s physical storefront nor inventory had been “misplaced” or become

                                  12   “unrecoverable.” Therefore, the court concluded that it had not suffered a direct physical loss of
Northern District of California
 United States District Court




                                  13   property. Id. The court noted that surrounding provisions in the insurance policy confirmed this

                                  14   interpretation. Id. (citing Sony Comput. Entertain. Amer. Inc. v. Amer. Home Assur. Co., 532 F.3d

                                  15   1007, 1012 (9th Cir. 2008) (“The terms in an insurance policy must be read in context and in

                                  16   reference to the policy as a whole, with each clause helping to interpret the other.”)):

                                  17                  The insurance policy states that the “period of restoration” –
                                                      applicable to both Business Income and Extra Expense coverage –
                                  18                  “[b]egins 24 hours after the time of direct physical loss or damage”
                                                      and “[e]nds on the date when the property . . . should be repaired,
                                  19                  rebuilt or replaced with reasonable speed and similar quality.” . . . .
                                                      The words “‘[r]ebuild,’ ‘repair’ and ‘replace’ all strongly suggest that
                                  20                  the damage contemplated by the Policy is physical in nature.”
                                                      Philadelphia Parking Auth. v. Fed. Ins. Co., 385 F. Supp. 2d 280, 287
                                  21                  (S.D.N.Y. 2005). But here, there is nothing to fix, replace, or even
                                                      disinfect for Mudpie to regain occupancy of its property,
                                  22
                                       Id.; see also Water Sports Kauai, 2020 WL 6562332, at *6 (N.D. Cal. Nov. 9, 2020) (“The cases
                                  23
                                       consistently conclude that there needs to be some physical tangible injury (like a total deprivation
                                  24
                                       of property) to support “loss of property” or a physical alteration or active presence of a
                                  25
                                       contaminant to support “damage to” property.”) (emphasis in original); Real Hospitality, 2020 WL
                                  26
                                       6503405 (interpreting “loss of” prong in “direct physical loss of or damage to” to mean total
                                  27
                                       dispossession of property); Hillcrest Optical, 2020 WL 6163142, *6-8 (temporary inability to use
                                  28
                                                                                         6
                                          Case 3:20-cv-04783-SK Document 41 Filed 01/13/21 Page 7 of 12




                                   1   property due to governmental intervention did not constitute a direct physical loss of property,

                                   2   noting “there is a difference between a loss of physical possession and a loss of use”).

                                   3          As another court observed, the insured business did not suffer complete “direct physical

                                   4   loss of” its property from the governmental order because “it always had complete access to the

                                   5   premises even after the order was issued.” Mark’s Engine, 2020 WL 5938689, at *5. While

                                   6   perhaps customers could potentially claim “direct physical loss of” access to the premises,

                                   7   customers were not the insured entity; the policy was between the business and the insurance

                                   8   company, not the customers and the insurance company. Id.

                                   9          Other court have cautioned that interpreting “direct physical loss of property” to include

                                  10   changes to what activities can physically occur in the space would be a “sweeping expansion of

                                  11   insurance coverage without any manageable bounds.” Plan Check Downtown III, LLC v.

                                  12   AmGuard Ins. Co., 2020 WL 5742712, at *6 (C.D. Cal. Sept. 10, 2020); see also Mark’s Engine,
Northern District of California
 United States District Court




                                  13   2020 WL 5938689, at *4 (“such an interpretation of any insurance policy would be without any

                                  14   manageable bounds.”). The court in Plan Check provided different scenarios which would be

                                  15   included if “physical loss” included mere changes in permitted physical activities:

                                  16                  (1) a city changes its maximum occupancy codes to lower the caps,
                                                      meaning that a particular restaurant can no longer seat as many
                                  17                  customers as it used to; (2) a city amends an ordinance requiring
                                                      restaurants located in residential zones to cease operations between
                                  18                  1:00 a.m. and 5:30 a.m. to expand the window to 12:00 a.m. to 6:00
                                                      a.m.; (3) a city issues a mandatory evacuation order to all of its
                                  19                  residents due to nearby wildfires (a consequence of this is that all
                                                      businesses must suspend operations), but lifts the order three weeks
                                  20                  later when the wildfires are extinguished without, fortunately, any
                                                      destruction of property.
                                  21
                                       2020 WL 5742712, at *6.
                                  22
                                              The Court finds these cases persuasive and similarly finds that direct physical loss of
                                  23
                                       property does not include the temporary loss of use due to the governmental Stay-at-Home Orders.
                                  24
                                       Notably, KBFA does not allege that it lost access to the properties, but merely that it was not
                                  25
                                       allowed to operate its business out of the properties. Mark’s Engine, 2020 WL 5938689, at *5
                                  26
                                       (finding insured business did not suffer complete “direct physical loss of” its property because “it
                                  27
                                       always had complete access to the premises even after the order was issued.”).
                                  28
                                                                                         7
                                           Case 3:20-cv-04783-SK Document 41 Filed 01/13/21 Page 8 of 12




                                   1           The Court is further persuaded by the language in the business income provision providing

                                   2   that business income is covered for the “period of restoration.” (Dkt. No. 17-1 at p. 59.) The

                                   3   Policy defines “period of restoration” as beginning on the date of direct physical loss and ending

                                   4   when the property “should be repaired, rebuilt or replaced . . .” (Id., at p. 73.) There are no

                                   5   repairs or replacements needed to be made here. KBFA can continue operating its business as

                                   6   soon as the Stay-at-Home Orders are lifted. Interpreting direct physical loss of property to include

                                   7   KBFA’s loss of use would rending the language “period of restoration” meaningless.

                                   8           KBFA’s authority does not assist it. In American Alternative Insurance Corporation v.

                                   9   Superior Court, the court interpreted the phrase “direct and accidental loss” of an aircraft to

                                  10   include governmental seizure or confiscation. 135 Cal. App. 4th 1239, 1246-47 (2006). The court

                                  11   noted that the insurance company presumably construed the policy language to cover that incident

                                  12   because the policy had contained an explicit exclusion precluding such coverage but the insured
Northern District of California
 United States District Court




                                  13   purchased an endorsement expressly deleting that exclusion. Id. In fact, the court determined that

                                  14   the scope of coverage was not actually in dispute because the insurer appeared to agree. Id. at

                                  15   1247. In addition to the different policy language and dispute at issue, the plaintiff lost actual

                                  16   possession of and access to the aircraft during the confiscation. Therefore, American Alternative

                                  17   Insurance is inapplicable.

                                  18           KBFA also relies on Hughes v. Potomac Ins. Co. of D.C., 199 Cal. App. 2d 239 (1962). In

                                  19   Hughes, soil underneath the house slid away and left the house overhanging on a thirty-foot cliff.

                                  20   The insurer argued that the “dwelling building” was not damaged because the paint and walls were

                                  21   intact, even though the building was not fit to live in. The court rejected that argument and

                                  22   interpreted “dwelling building” to include the underlying land so that the policy would not be

                                  23   illusionary. Id. at 248-49. It is not clear how this case supports KBFA’s position. KBFA argues

                                  24   that American Alternative Insurance and Hughes demonstrate that KBFA’s buildings could not be

                                  25   considered retail locations if customers cannot access the stores, but whether KBFA’s art galleries

                                  26   are “retail locations” is not in dispute.

                                  27           KBFA also cites to Studio 417, Inc. v. Cincinnati Ins. Co., 2020 WL 4692385, at *6 (W.D.

                                  28   Mo. Aug. 12, 2020), which held that the plaintiffs adequately alleged a direct physical loss when
                                                                                          8
                                           Case 3:20-cv-04783-SK Document 41 Filed 01/13/21 Page 9 of 12




                                   1   they stated that “COVID-19 particles attached to and damaged their property, which made their

                                   2   premises unsafe and unusable.” See also Blue Springs Dental Care, LLC v. Owners Ins. Co., 2020

                                   3   WL 5637963, at *4 (W.D. Mo. Sept. 21, 2020) (finding allegations that customers and employees

                                   4   were likely infected with the virus and that plaintiff “suspended operations due to COVID-19 to

                                   5   prevent physical damages to the premises by the presence or proliferation of the virus and the

                                   6   physical harm it could cause persons present there” was sufficient to allege damage to its

                                   7   property).1 KBFA, in contrast, has not alleged that COVID-19 has actually damaged its property.

                                   8   Instead, KBFA alleges that the local governments ordered that non-essential businesses shut down

                                   9   to prevent the spread of COVID-19 to people. See Mudpie, 2020 WL 5525171, at *6

                                  10   (distinguishing Studio 417 because plaintiff did not allege “the presence of the COVID-19 virus in

                                  11   its store created a physical loss. Rather, its sole focus is on the shelter-in-place orders that have

                                  12   prevented it from opening, a distinctly less physical phenomenon.”); Real Hosp., 2020 WL
Northern District of California
 United States District Court




                                  13   6503405, at *7 n. 12 (distinguishing Studio 417 because plaintiff did not allege that the virus was

                                  14   present on the restaurant premises, but instead that it was forced to close its premises as a direct

                                  15   result of the governmental orders); Pappy’s I, 2020 WL 5500221, at *5 n. 2 (same); Michael

                                  16   Cetta, 2020 WL 7321405, at *10-11 (same).

                                  17          Even if KBFA had included allegations regarding the virus being present on and damaging

                                  18   the property, they would not be plausible. Pappy’s Barber Shops, Inc. v. Farmers Group, Inc., ---

                                  19   F. Supp. 3d ---, 2020 WL 5847570, at *1 (S.D. Ca. Oct. 1, 2020) (“Pappy’s II”) (even assuming

                                  20   presence of virus at plaintiffs’ business premises, business income losses were caused by

                                  21   precautionary measures taken by the state to prevent the spread of COVID-19 rather than by direct

                                  22   physical loss of or damage to property); Uncork & Create LLC v. Cincinnati Ins. Co., --- F. Supp.

                                  23   3d ---, 2020 WL 6436948, at *5 (S.D.W. Va. Nov. 2, 2020) (“no coverage because “COVID-19

                                  24   does not threaten the inanimate structures covered by property insurance policies, and its presence

                                  25
                                              1
                                  26            KBFA also cites to North State Deli, LLC v. The Cincinnati Ins. Co., 2020 WL 6281507,
                                       at *3 (N.C. Super. Oct. 09, 2020), which held, without much analysis that the plaintiff’s loss of
                                  27   use and loss of access to the property by the government decree constituted “direct physical loss.”
                                       Due to its lack of analysis and the vast majority of courts contradicting this finding, the Court
                                  28   finds North State Deli is not persuasive.

                                                                                          9
                                          Case 3:20-cv-04783-SK Document 41 Filed 01/13/21 Page 10 of 12




                                   1   on surfaces can be eliminated with disinfectant.”); Terry Black’s Barbecue, LLC v. State Auto.

                                   2   Mut. Ins. Co., 2020 WL 7351246, at *7 (W.D. Tex. Dec. 14, 2020) (same). The virus COVID-19

                                   3   harms people, not property. Uncork & Create, 2020 WL 6436948, at *5 (“In short, the pandemic

                                   4   impacts human health and human behavior, not physical structures.”).

                                   5          Lastly KBFA cites to cases which have determined “physical damage” to include

                                   6   microscopic material. (Dkt. No. 35 at pp. 20-21.) However, as discussed above, KBFA does not,

                                   7   and could not plausibly, allege that its properties have been physically damaged by the virus

                                   8   causing its business losses. Instead, KBFA alleges that the government shut down orders to

                                   9   prevent the spread of COVID-19 to people caused its business losses.

                                  10          Therefore, the Court finds that KBFA has not, and cannot allege direct physical loss of

                                  11   property as required under the Policy to recover business income or extended business income.

                                  12          2.      Civil Authority.
Northern District of California
 United States District Court




                                  13          The Policy also provides coverage for loss of business income sustained when “access to

                                  14   your ‘scheduled premises’ is specifically prohibited by order of a civil authority as the direct result

                                  15   of a Covered Cause of Loss to property in the immediate area of your ‘scheduled premises.’”

                                  16   (Dkt. No. 17-1 at p. 60.) The Policy defines covered causes of loss as risks of direct physical loss

                                  17   which are not excluded or limited. (Dkt. No. 17-1 at p. 51.) Sentinel argues that KBFA’s claims

                                  18   under this provision fail because coverage is precluded by the “virus endorsement” and because

                                  19   KBFA has not, and cannot, allege risk of direct physical loss to property in the immediate area of

                                  20   KBFA’s galleries. The Court finds that KBFA does not allege, and could not allege for the

                                  21   reasons discussed above, that there has a been a risk of direct physical loss to property in the

                                  22   immediate area of KBFA’s premises due to COVID-19 or that the government Stay-at-Home

                                  23   Orders were issued as a direct result of such loss to property. Instead, the Stay-at-Home Orders

                                  24   were issued to prevent the spread of COVID-19 to people. See Mudpie, 2020 WL 5525171, at *7

                                  25   (finding no coverage under civil authority provision because government closure orders were

                                  26   intended to prevent the spread of COVID-19 and thus plaintiff failed to establish requisite causal

                                  27   link between damage to adjacent property and denial of access to its store); Pappy’s II, 2020 WL

                                  28   5847570, at *1 (civil authority provision did not apply because orders were precautionary
                                                                                         10
                                          Case 3:20-cv-04783-SK Document 41 Filed 01/13/21 Page 11 of 12




                                   1   measures taken to prevent the spread of COVID-19 and not issued as a result of loss or damage to

                                   2   property); Mortar and Pestle Corp. v. Atain Specialty Ins. Co., 2020 WL 7495180, at *5 (N.D.

                                   3   Cal. Dec. 21, 2020) (finding it was “apparent from the plain language of the cited civil authority

                                   4   orders that such directives were issued to stop the spread of COVID-19 and not as a result of any

                                   5   physical loss of or damage to property”). Again, because the Court finds that KBFA has not, and

                                   6   cannot, allege direct physical loss to property in the immediate area, or that the Stay-at-Home

                                   7   Orders were issued to as a result of direct physical loss to property in the immediate area, the

                                   8   Court need not address the scope of the “virus endorsement.”

                                   9          3.      Sue and Labor Coverage.
                                  10          The Policy imposes certain obligations on KBFA in the event that there is loss or damage

                                  11   to covered property, which the parties refer to as “sue and labor” coverage. (Dkt. No. 17-1 at p.

                                  12   69.) However, because the Court finds that KBFA has not, and cannot, allege direct physical loss
Northern District of California
 United States District Court




                                  13   of its property or direct physical loss to property in the immediate area, this Policy provision is

                                  14   inapplicable. See Promotional Headwear International v. The Cincinnati Insurance Company,

                                  15   2020 WL 7078735, at *10 (D. Kan. Dec. 3, 2020) (finding that sue and labor provision was

                                  16   inapplicable where there was no coverage under the policy); Ballas Nails & Spa, LLC v. Travelers

                                  17   Casualty Ins. Co. of Amer., 2021 WL 37984, at *3 (E.D. Mo. Jan. 5, 2021) (“because expenses are

                                  18   reimbursable under the Sue and Labor clause only in the settlement of an already-covered claim,

                                  19   the clause does not apply here since Ballas does not have a covered claim”).

                                  20                                             CONCLUSION

                                  21          For the foregoing reasons, the Court GRANTS Sentinel’s motion for judgment on the

                                  22   pleadings. The Court will not provide leave to amend because, in light of KBFA’s allegations

                                  23   regarding COVID-19 and the Policy provisions regarding direct physical loss of property, doing

                                  24   so would be futile. While the Court is sympathetic to the situation facing KBFA and other

                                  25   businesses, KBFA could not plausibly allege that its premises, or that nearby properties, have been

                                  26   physically damaged or lost due to COVID-19 or the Stay-at-Home Orders. Accordingly, the

                                  27   Court dismisses KBFA’s claims with prejudice.

                                  28   ///
                                                                                         11
                                         Case 3:20-cv-04783-SK Document 41 Filed 01/13/21 Page 12 of 12




                                   1          The Court will issue a separate judgment. The Clerk shall close the file.

                                   2          IT IS SO ORDERED.

                                   3   Dated: January 13, 2021

                                   4                                                  ______________________________________
                                                                                      SALLIE KIM
                                   5                                                  United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       12
